11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT


Eddie Dale Underwood,                        * From the 259th District Court
                                               of Jones County,
                                               Trial Court No. 6880.

Vs. No. 11-15-00039-CR                       * April 2, 2015

The State of Texas,                          * Per Curiam Memorandum Opinion
                                              (Panel consists of: Wright, C.J.,
                                              Willson, J., and Bailey, J.)

     This court has inspected the record in this cause and concludes that the appeal
should be dismissed for want of jurisdiction. Therefore, in accordance with this
court’s opinion, the appeal is dismissed.